Lollipop Corporation 15ay St. #81704 Beaverton, OR 97006 Tel: (786) 228-5772 Fax: (866) 480-9591 February 4, 2013 By Edgar H Roger Schwall Securities and Exchange Commission Washington DC, 20549 Re: Lollipop Corporation Registration Statement on Form S-1 Filed January 17, 2013 File No. 333-186069 Dear Mr. Schwall: Lollipop Corporation acknowledges receipt of the letter dated January 28, 2013 (the "Staff Letter") from the staff (the "Staff") of the Division of Corporation Finance of the United States Securities and Exchange Commission (the "SEC").We have amended our Registration Statement on Form S-1 (the "First Amended Draft") and have tracked all changes in the Edgarized document for ease of review.The following is a response to the Staff’s comment. We appreciate the Staff's comment as well as the opportunity this process provides to improve the content of our SEC filings. We acknowledge that we are responsible for the adequacy and accuracy of the disclosure in our filing and that Staff comments or changes to disclosures in response to Staff comments do not foreclose the SEC from taking any action with respect to the filing.We also represent that we will not assert Staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. The financial statement has been appropriately amended and that addresses the issue raised in the Staff Letter.If you have any questions or require further clarification, please do not hesitate to contact our counsel, Jonathan Strum at Tel: 202 362-9027/ jdstrum@jdstrumlaw.com. Sincerely, /s/ Yisrael Meir Fromer Yisrael Meir Fromer CEO
